Citation Nr: 0500648	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  98-16 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of right 
(major) shoulder injury, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from April 1976 to June 1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDING OF FACT

The veteran's residuals of right (major) shoulder injury are 
not manifested by a limitation of motion midway between the 
side and the shoulder level, or by ankylosis of the 
scapulohumeral articulation or impairment of the humerus 
(malunion, recurrent dislocation, fibrous union, nonunion, or 
and loss of head of).


CONCLUSION OF LAW


The criteria for an increased rating for residuals of right 
(major) shoulder injury are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5200, 5201, 
5202, and 5203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case, a substantially complete application was 
received.  Thereafter, the RO rendered a decision in May 
1997.  After the rating decision was promulgated, there was a 
change in the law in November 2000.  That change, the 
Veterans Claims Assistance Act of 2000 (VCAA), prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

In April 2002 and April 2003, subsequent to the enactment of 
the VCAA, the RO notified the veteran of the change in law.  
Those letters, along with the statement of the case (SOC), as 
well as the supplemental statements of the case (SSOCs), 
provided the claimant with adequate notice of what evidence 
was before VA, and what evidence was still required to 
substantiate the claim.  These documents also provided notice 
that VA would help him secure evidence in support of his 
claim if he identified that evidence.  Additionally, these 
documents provided notice why this evidence was insufficient 
to award an increased evaluation, as well as notice that the 
appellant could still submit supporting evidence.  In this 
regard, it is noted that during a March 1998 personal 
hearing, the veteran testified that he received care from a 
private physician (Dr. Glover), who prescribed painkillers.  
He was asked to provide a medical release in order for the RO 
to obtain those records; however, he did not do so.  An 
August 1998 SOC noted the claimant's failure to provide 
either a release or the treatment records from Dr. Glover.  
Subsequent to this, the claimant still did not provide a 
medical release or Dr. Glover's treatment records.

Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, any failure on the part of VA to yet again 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further finds that because this claim was initially 
decided in 1997, the veteran was not prejudiced by VA's 
issuance of "Quartuccio sufficient" notice after 1997.  
Simply put, as the law governing notice was not enacted until 
November 2000, there was no way that VA could have complied 
in 1997, and the appellant has not presented any evidence to 
the contrary.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, which is the situation in 
the case at hand, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Shoulder injury residuals can be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5200, 5201, 5202, and 5203.  
DC 5200 addresses ankylosis of scapulohumeral articulation, 
which is not present in the case at hand (as will be later 
discussed).  [Ankylosis is the fixation of a joint.  Dinsay 
v. Brown, 9 Vet. App. 79 (1996).]

Under DC 5201, a 20 percent rating is assigned when the 
limitation of motion of the major arm is at shoulder level; a 
30 percent rating is assigned when limitation of motion is 
midway between the side and the shoulder level; a 40 percent 
rating is assigned when limitation is to 25 degrees from the 
side.

DC 5202 is for application if there is impairment of the 
humerus (malunion, recurrent dislocation of humerus at the 
scapulohumeral joint, fibrous union, nonunion (false flail 
shoulder), and loss of head of (flail shoulder)), none of 
which are present in the case at hand.

DC 5203 is for application when there is impairment of the 
clavicle or scapula; the maximum rating allowed under DC 5203 
is 20 percent.  

The evidence of record includes a February 1997 VA joints 
examination report which indicates that the veteran's main 
complaint was loss of range of motion about the right 
shoulder.  He also reported pain with overhead lifting.  He 
described actively exercising and performing calisthenics and 
noted that this caused him some difficulty.  He also worked 
in construction and had occasional discomfort with this.  
Examination showed range of motion actively and passively was 
limited to 170 degrees of flexion and 160 degrees of 
abduction.  External rotation was full.  Internal rotation 
was lacking 5 degrees at 85 degrees, compared to the opposite 
arm, which was to 90 degrees.  Cross adduction caused minimal 
discomfort.  X-rays of the right shoulder were normal.  The 
impression was history of right shoulder dislocation.  The 
examiner suspected that the claimant had lost some range of 
motion about the shoulder on the basis of very mild adhesive 
capsulitis.  Shoulder instability was not present, however.  
The disability appeared to be mild.  

During a March 1998 personal hearing, the veteran testified 
that he had nearly constant pain and swelling, which was 
worse with bad weather.  He reportedly could raise his right 
arm above his head with pain.  He reported that he used to do 
heavy work as a construction worker and that used to bother 
his shoulder, but he indicated that he could no longer 
perform his old work due to his shoulder.  He reportedly was 
able to perform indoor work.

A July 1998 VA joints examination report indicates that the 
veteran stated that since service, he had had gradually 
increasing daily pain in the right shoulder, from sharp to 
dull, depending upon the weather and his physical activity.  
The pain frequently came twice daily, and lasted for several 
hours.  He reported that he could not lift over five pounds.  
He felt that the right shoulder was weak, stiff, and fatigued 
easily.  He also felt that he lacked endurance.  He used 
Motrin (400 mg) three to four times per day, which was 
limited in its usefulness.  He could not perform construction 
work due to his right shoulder.  

Physical examination showed a normal neurological pattern.  A 
prominent bump at the acromioclavicular (AC) joint on the 
right was slightly tender.  There was no increased heat or 
redness in the area.  Range of motion was forward flexion to 
90 degrees, adduction to 100 degrees, and internal and 
external rotation from 0 to 90 degrees.  Neurological 
examination was within normal limits.  Passively, the motion 
of the joint could be brought to 160 degrees, but from the 
point of active motion to the point of the completion of 
passive motion, pain was noted both in abduction and in 
forward flexion.  The diagnosis was AC joint separation.  

A February 1999 VA joints examination report noted symptoms 
similar to those reported in July 1998.  He indicated that 
the right shoulder generally felt weak, fatigued easily, and 
became swollen.  The veteran described daily intermittent 
severe pain in the shoulder which was frequently weather 
related.  He reported using BenGay and Motrin.  Examination 
showed the right upper extremity to be extremely well 
developed and exceeding the left upper extremity when 
measured at the area of the biceps and deltoid muscles.  
Range of motion showed flexion and abduction from 0 to 90 
degrees.  The claimant felt severe pain at that point.  With 
assistance, he could forward flex and abduct to 180 degrees.  
Internal and external rotation was 0 to 90 degrees.  
Neurological examination was within normal limits.  Swelling 
was not noted.  There was no pain to palpation.  There was no 
evidence of any scapulothoracic problems.  The diagnosis was 
post right shoulder surgery for dislocation.  

The report of a June 2002 VA examination indicates that the 
veteran reported having pain in the right shoulder in bad 
weather.  He could not carry heavy loads in his right hand 
because of pain and weakness of the right shoulder.  The 
examiner noted that a February 1999  x-ray report of the 
shoulder was negative.  Physical examination revealed that 
the claimant had no difficulty dressing or undressing.  There 
was no tenderness of the right shoulder.  Abduction was to 
180 degrees.  External rotation was to 90 degrees.  Forward 
flexion was to 170 degrees.  There was full internal rotation 
of the right shoulder and the right hand could reach up to 
the T12 vertebra, as did the left.  There was no pain on the 
right shoulder motion.  

In February 2003, the veteran was hospitalized for other 
reasons.  During this hospitalization, he was seen for right 
shoulder problems.  Inpatient hospital records indicate that 
the veteran had an intermittent nagging pain up and down the 
right arm.  Aggravating factors included reaching, carrying 
objects in the right arm, cold and rainy weather, and certain 
movements.  He also reported having paresthesias of the right 
arm involving all digits.  Physical examination revealed 
abduction and flexion to 140 degrees with pain at end range.  
There was no evidence of crepitus.  There was a positive 
impingement sign on the right.  There was no atrophy of 
deltoid/supraspinatus muscles.  The impression was chronic 
right shoulder pain, possible shoulder impingement syndrome.  
There was no sign of instability.  He was enrolled in therapy 
to reduce pain and improve range of motion. 

The veteran received physical therapy during hospitalization 
in February 2003 and had seen some improvement in stiffness 
and the level of pain.  After discharge from the hospital in 
February 2003, he continued to receive outpatient physical 
therapy in March and April 2003.   

Having reviewed and considered the evidence of record and the 
applicable law and regulations, the Board finds that 
entitlement to a rating higher than 20 percent is not 
warranted in the case at hand.  An increased rating is not 
warranted under DC 5200 as the medical evidence of record 
does not show ankylosis of the scapulohumeral articulation.  
As mentioned above, x-rays of the right shoulder were normal 
and the veteran does have range of shoulder motion, albeit at 
times limited.  In addition, a higher rating under DC 5202 is 
not warranted as malunion, fibrous union, nonunion, or flail 
shoulder was not shown on x-rays, and the claimant has not 
indicated that he has had dislocation of the humerus.

In order to receive an increased rating under DC 5201, there 
would have to be limitation of motion midway between the side 
and the shoulder level.  The medical evidence of record does 
not indicate this degree of limitation.  Motion in the right 
shoulder has been limited to no less than 90 degrees.  Even 
considering the DeLuca standards, the objective evidence of 
record does not indicate that pain, swelling, or other 
functional impairment causes limitation to the next higher 
disability rating.  As the claimant is already rated 20 
percent, and DC 5203 does not allow for a rating higher than 
20 percent for a shoulder disorder, further consideration of 
that DC is not necessary.  It is thus the Board's conclusion 
that an increased rating is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

An increased rating for residuals of right (major) shoulder 
injury is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


